Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold H. Hodge, Jr., and Chante’ N. Hodge appeal from the district court’s orders granting the Fed.R.Civ.P. 12(b)(6) motions of Defendants and dismissing the Hodges’ civil action and denying their Fed. R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error, Accordingly, we affirm for the reasons stated by the district court. Hodge v. Coll. of S. Md., No. 8:14-cv-02829-DKC (D.Md. Aug. 3 & Sept. 4, 2015).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We also reject as without merit the Hodges’ appellate challenge to the district court’s failure to recuse itself. See United States v. Cherry, 330 F.3d 658, 665 (4th Cir.2003).